MEMORANDUM **
Jesus Manuel Duran-Avelar, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying him a waiver of inadmissibility pursuant to 8 U.S.C. § 1182(h). We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
Duran-Avelar contends that the Attorney General exceeded his statutory authority in promulgating 8 C.F.R. § 212.7(d), and that the agency’s retroactive application of 8 C.F.R. § 212.7(d) was impermissible. Both of these contentions are foreclosed. See Mejia v. Gonzales, 499 F.3d 991, 995-98 (9th Cir.2007) (expressly holding that promulgation of 8 C.F.R. § 212.7(d) was within the Attorney General’s authority and that the regulation may be applied retroactively).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.